 

Exhibit 10.6

Granted To:

###PARTICIPANT_NAME###

Address:

###HOME_ADDRESS###

Grant Date:

###GRANT_DATE###

Granted Amount:

###TOTAL_AWARDS###

Grant Type:

###DICTIONARY_AWARD_NAME###

 

 

RSA No:

###EMPLOYEE_GRANT_NUMBER###

Plan:

2020 OMNIBUS STOCK AND INCENTIVE PLAN

 

UNIVERSAL HEALTH SERVICES, INC.
2020 OMNIBUS STOCK AND INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Award Agreement”), made as of the
date specified above (the “Grant Date”), by and between Universal Health
Services, Inc., a Delaware corporation (the “Company”), and
###PARTICIPANT_NAME### (the “Participant”), residing at the address
###HOME_ADDRESS### set forth above.

W I T N E S S E T H:

WHEREAS, pursuant to the Universal Health Services, Inc. 2020 Omnibus Stock and
Incentive Plan, as amended to the Grant Date (the “Plan”), the Company desires
to grant to the Participant an award of restricted shares of Common Stock (the
“Restricted Shares”), as hereinafter provided.  Unless otherwise defined herein,
capitalized terms shall have the meanings assigned under the Plan.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter contained, the parties hereto agree as follows:

 

1.The Award.

1.1Grant of Restricted Shares.  Pursuant to the Plan, the Company has granted to
the Participant a Restricted Stock Award consisting of the number of Restricted
Shares set forth above.  Except as otherwise provided in Section 1.2 below, all
of the Restricted Shares will be unvested shares (the “Unvested Shares”) as of
the Grant Date.  In accordance with the vesting schedule set forth in
Section 1.2 below, all of the Restricted Shares will become vested shares (the
“Vested Shares”) from time to time after the Grant Date so long as the
Participant’s Service (as defined below) continues.  Unless otherwise provided
by the Committee (or its delegate) in its sole discretion, the vesting of
Restricted Shares will cease immediately upon (a) the termination of the
Participant’s Service for any reason or (b) with respect to a full-time
Employee, the cessation of such Participant’s employment on a full-time
basis.  No Restricted Shares will vest in respect of any period between (x) the
date of termination of the Participant’s Service or the date of cessation of a
full-time Employee’s employment on a full-time basis, as applicable, and (y) the
immediately preceding vesting date.

1.2Vesting Schedule.  Except as otherwise provided in this Award Agreement, the
Restricted Shares shall vest in one or more installments as follows:

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 1

 

--------------------------------------------------------------------------------

 

 

 

###VEST_SCHEDULE_TABLE###

 

 

 

2.Rights as a Stockholder.

2.1Voting Rights. The Participant shall be the record owner of the Restricted
Shares until such Restricted Shares are sold or otherwise disposed of or
forfeited, and shall be entitled to all of the rights of a stockholder of the
Company including, without limitation, the right to vote such shares and, to the
extent set forth in Section 2.2, the right to receive all dividends or other
distributions paid with respect to such shares.

2.2Dividend Rights.  No dividends will be payable on Unvested Shares; however,
the Participant shall accumulate an unvested right to payment of Dividend
Equivalents on Unvested Shares with respect to any cash dividends that would
have been paid on the Unvested Shares if they were vested.  Such Dividend
Equivalents will be in an amount of cash per Unvested Share equal to the cash
dividend paid with respect to one share of Common Stock.  The Dividend
Equivalents, if any, will be credited to a bookkeeping account in the name of
the Participant.  The Participant shall be entitled to payment of accumulated
Dividend Equivalents with respect to the Unvested Shares only to the extent that
such Unvested Shares ultimately become vested pursuant to this Award
Agreement.  Dividend Equivalents shall be subject to any required tax
withholding, and shall be paid to the Participant as soon as administratively
possible following the date that the corresponding Unvested Shares become
vested, but in no event later than March 15th of the year following the year in
which such vesting occurs.  The Participant shall not be entitled to Dividend
Equivalents with respect to dividends with a record date prior to the date of
this Award Agreement.  The Dividend Equivalent amounts will be subject to the
same vesting, forfeiture and other terms and conditions applicable to the
corresponding Unvested Shares.

2.3Documentation of Issuance. The Company may issue stock certificates or
evidence the Participant’s interest by using a restricted book entry account
with the Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Restricted Shares become Vested Shares.

2.4Legend. A legend may be placed on any certificate(s) or other document(s)
delivered to the Participant indicating restrictions on transferability of the
Restricted Shares issued pursuant to this Award Agreement or any other
restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any stock exchange on which the shares of
Common Stock are then listed or quoted.

3.Non-Transferability of Unvested Shares. The Participant may not sell, gift,
transfer, assign, hypothecate, pledge, encumber, abandon, contribute,
distribute, exchange or otherwise dispose of, whether by contract, operation of
law or otherwise (collectively, “transfer”), any of the Unvested Shares, or any
beneficial interest therein, under any circumstances whatsoever. Any transfer or
purported transfer of any Unvested Shares, or any beneficial interest therein,
shall be null and void, and such Unvested Shares (and corresponding Dividend
Equivalents, if any) shall thereupon be immediately forfeited, and the
Participant shall not be entitled to any payment therefor.  

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 2

 

--------------------------------------------------------------------------------

 

4.Termination of Service; Part-Time Work.

4.1General Rule.  In the event that, prior to the vesting date, the Participant
ceases to provide services to the Company (or any Subsidiary or Affiliate) in
the capacity of an Employee, Director or Consultant (collectively referred to
herein as “Service”) for any reason, with or without cause, the Participant
shall forfeit all then Unvested Shares (and Dividend Equivalents, if any) and
the Participant shall not be entitled to any payment therefor.

4.2Determination of Termination Date.  For purposes of this Award Agreement, the
Participant’s date of cessation of Service shall mean the date upon which the
Participant ceases active performance of services for the Company, a Subsidiary
or Affiliate, as determined by the Company, including following the provision of
a notification of termination or resignation from Service and shall be
determined solely by this Award Agreement and without reference to any other
agreement, written or oral, including the Participant’s employment agreement (if
any).  Thus, in the event of termination of the Participant’s Service
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), unless otherwise expressly provided in this Award Agreement or
determined by the Company, the Participant’s right to vest in the Restricted
Shares under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of Service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any).  The Committee shall have the exclusive discretion to determine when
the Participant is no longer actively performing services for purposes of the
grant of Restricted Shares (including whether the Participant may still be
considered to be providing services while on a leave of absence).

4.3Part-Time Work.  To the extent permissible under applicable local law, if the
Participant who is employed as a full-time Employee commences working on a
part-time or per diem basis, and unless otherwise expressly provided in this
Award Agreement or determined by the Company, (i) the Participant’s right to
vest in the Restricted Shares under the Plan, if any, will terminate as of such
date and will not be extended by any notice period, and (ii) the Participant
shall forfeit all then Unvested Shares (and Dividend Equivalents, if any) and
the Participant shall not be entitled to any payment therefor.  The Committee
shall have the exclusive discretion to determine when the Participant is no
longer working as a full-time Employee for purposes of the Restricted Shares.

5.Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with a Company-designated brokerage firm or, at the
Company’s discretion, any other broker with which the Participant has an account
relationship of which the Company has notice, any or all Restricted Shares
acquired by the Participant pursuant to the Award.  Except as provided by the
preceding sentence, a certificate for the Shares as to which the Award is
settled shall be registered in the name of the Participant.

6.Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of the Restricted Shares shall be subject to compliance with
all applicable requirements of U.S. federal, state or foreign law with respect
to such securities.  No Restricted Shares may be issued hereunder if the
issuance of such Restricted Shares would constitute a violation of any
applicable U.S. federal, state or foreign securities laws or other laws or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any Restricted Shares subject to the Award shall relieve the Company of any
liability in respect of the failure to issue such Restricted Shares as to which
such requisite authority

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 3

 

--------------------------------------------------------------------------------

 

shall not have been obtained.  Further, regardless of whether the transfer of
the Restricted Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any State, the Company may
impose additional restrictions upon the sale, pledge, or other transfer of the
Restricted Shares (including the placement of appropriate legends on stock
certificates and the issuance of stop-transfer instructions to the Company’s
transfer agent) if, in the judgment of the Company and the Company’s counsel,
such restrictions are necessary in order to achieve compliance with the
provisions of the Securities Act, the securities laws of any State, or any other
law.

7.Tax Withholding and Advice.

7.1In General.  The Participant acknowledges that, regardless of any action
taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Shares,
including, but not limited to, the grant or vesting of the Restricted Shares,
the subsequent sale of Restricted Shares and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Shares to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Participant is subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

7.2Withholding of Taxes.  Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items
(including hypothetical withholding tax amounts if the Participant is covered
under a Company tax equalization policy).  In this regard, the Participant
authorizes the Company or its agent to satisfy the obligations with regard to
all Tax-Related Items by withholding Vested Shares, subject to Section 14.3 of
the Plan.  In the event that such withholding of Vested Shares is problematic
under applicable tax or securities law or has materially adverse accounting
consequences (as determined by the Company), by the Participant’s acceptance of
the Restricted Shares, the Participant authorizes and directs the Company and
any brokerage firm determined acceptable to the Company to sell on the
Participant’s behalf a whole number of Vested Shares from the Award as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding Vested Shares, for
tax purposes, the Participant is deemed to have been issued the full number of
Vested Shares, notwithstanding that a number of the Vested Shares are held back
solely for the purpose of paying the Tax-Related Items.

 

7.3Section 83(b) Election. The Participant understands that, under Section 83 of
the Code, the difference between the purchase price paid for the Restricted
Shares and their fair market value at the time that any such Restricted Shares
become Vested Shares may be reportable as ordinary income at that time.  The
Participant understands that he or she may file with the Internal Revenue
Service (the “IRS”) an election under Section 83(b) of the Code that may, under
certain circumstances, provide the Participant

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 4

 

--------------------------------------------------------------------------------

 

with more favorable tax treatment of the Restricted Shares.  Failure to timely
file an election under Section 83(b) of the Code, if appropriate, may result in
adverse tax consequences to the Participant.

To be effective, an election under Section 83(b) of the Code must be filed with
the IRS within thirty (30) days after the date on which the Participant receives
the Restricted Shares.  This time period cannot be extended.  The Participant
acknowledges that timely filing of an election under Section 83(b) of the Code
is the Participant’s sole responsibility, even if the Participant requests that
the Company or its representatives file such election on his or her behalf.

The Participant understands that the Participant should consult with the
Participant’s own tax advisor regarding the tax effects of the issuance of the
Restricted Shares to the Participant and the advisability of the Participant
filing an election under Section 83(b) of the Code with the IRS.  

7.4Tax Advice.  The Participant represents, warrants and acknowledges that the
Company has made no warranties or representations to the Participant with
respect to the income tax, social contributions or other tax consequences of the
transactions contemplated by this Award Agreement, and the Participant is in no
manner relying on the Company or the Company’s representatives for an assessment
of such tax consequences.  THE PARTICIPANT UNDERSTANDS THAT THE TAX AND SOCIAL
SECURITY LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE PARTICIPANT IS HEREBY
ADVISED TO CONSULT WITH HIS OR HER OWN PERSONAL TAX, LEGAL AND FINANCIAL
ADVISORS REGARDING THE PARTICIPANT’S PARTICIPATION IN THE PLAN BEFORE TAKING ANY
ACTION RELATED TO THE PLAN. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.

8.Authorization to Release Necessary Personal Information.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Award Agreement and any other Award grant materials
(“Data”) by and among, as applicable, the Employer, the Company and its
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

 

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted
Shares or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.

 

The Company may retain the services of an equity compensation plan recordkeeper
(the “Recordkeeper”) to facilitate administration of the Plan.  In such event,
the Participant understands that Data will be transferred to the Recordkeeper or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country.  The Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Company’s stock administration department.  The
Participant authorizes the Company, the Recordkeeper and any other possible

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 5

 

--------------------------------------------------------------------------------

 

recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant understands that if he or she resides outside the
United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Company’s stock administration department. 
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Participant does not consent, or if
the Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant
Restricted Shares or other equity awards or administer or maintain such awards. 
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Company’s stock administration department.

 

9.Effect of Change in Control on Award.

9.1In the event of a Change in Control, the vesting of the Restricted Shares
shall be accelerated in full and the total number of Restricted Shares subject
to the Award shall become Vested Shares effective as of immediately prior to the
date of the Change in Control, provided that the Participant’s Service has not
terminated prior to such date.  No such acceleration, however, shall occur if
and to the extent  these Restricted Shares are, in connection with the Change in
Control, either assumed by the successor corporation (or parent thereof) or
replaced with comparable restricted shares of the successor corporation (or
parent thereof).  The determination of the comparability of restricted shares
shall be made by the Committee, and such determination shall be final, binding
and conclusive.  This Award Agreement shall not in any way affect the right of
the Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.

9.2In the event that the Restricted Shares are, in connection with the Change in
Control, either assumed by the successor corporation (or parent thereof) or
replaced with comparable restricted shares of the successor corporation (or
parent thereof) and, within eighteen (18) months after the effective date of the
Change in Control, the Participant’s Service terminates due to Involuntary
Termination, the vesting of the Restricted Shares shall be accelerated in full
and the total number of Restricted Shares subject to the Award shall be deemed
vested effective as of the effective date of the Participant’s Involuntary
Termination, provided that the Participant has signed a full general release in
a form prepared by or otherwise acceptable to Company (in its sole discretion),
releasing all claims, known or unknown, that the Participant may have against
Company and its officers, directors, employees and affiliated companies, arising
out of or in any way related to the Participant’s employment or service or
termination of employment or service with Company and the period for revocation,
if any, of such release has lapsed on or before the 60th day following the date
of the Participant’s termination of employment or service without the release
having been revoked.  In the event that such release does not become effective
in accordance with its terms on or before the 60th day following the date of the
Participant’s termination of employment or service, the Participant shall
forfeit, without compensation therefor, any Restricted Shares (and any
corresponding Dividend Equivalents, if any) that were deemed vested as a result
of the Participant’s Involuntary Termination.

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 6

 

--------------------------------------------------------------------------------

 

10.Adjustments for Changes in Capital Structure.  The number of Restricted
Shares awarded pursuant to this Award Agreement is subject to adjustment as
provided in this Award Agreement and Article 10 of the Plan.  Upon the
occurrence of an event described in Article 10 of the Plan, any and all new,
substituted or additional securities or other property to which a holder of a
Restricted Share would be entitled shall be immediately subject to the Award
Agreement and included within the meaning of the term “Restricted Shares” for
all purposes of the Award.  The Participant shall be notified of such adjustment
and such adjustments shall be binding upon the Company and the Participant.

 

11.No Entitlement or Claims for Compensation.

In accepting the Award, the Participant acknowledges, understands and agrees
that:

11.1the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

11.2the grant of the Restricted Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Shares, or benefits in lieu of Restricted Shares, even if Restricted Shares have
been granted in the past;

11.3all decisions with respect to future Awards of Restricted Shares or other
grants, if any, will be at the sole discretion of the Company;

11.4the Restricted Shares and the Participant’s participation in the Plan shall
not create a right to employment or be interpreted as forming an employment or
services contract with the Company, the Employer or any Subsidiary or Affiliate
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary or Affiliate, as applicable, to terminate the Participant’s
employment or service relationship (if any);

11.5the Participant is voluntarily participating in the Plan;

11.6the Restricted Shares are not intended to replace any pension rights or
compensation;

11.7the Restricted Shares and the income and value of same are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

11.8the future value of the Restricted Shares is unknown, indeterminable and
cannot be predicted with certainty;

11.9no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Shares (and Dividend Equivalents, if any) resulting
from the termination of the Participant’s employment or other service
relationship (for any reason whatsoever whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the grant of the Restricted Shares to which the Participant
acknowledges he or she is otherwise not entitled, the Participant irrevocably
agrees never to institute any such claim against the Company, any of its
Subsidiaries or Affiliates or the Employer, waives his or her ability, if any,
to bring any such claim, and releases the Company, its Subsidiaries and
Affiliates and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Participant shall be

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 7

 

--------------------------------------------------------------------------------

 

deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim; and

11.10unless otherwise provided in the Plan or determined by the Company in its
discretion, the Restricted Shares and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Shares or any
such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company.

12.Miscellaneous Provisions.

12.1Amendment.  The Committee may amend this Award Agreement at any time;
provided, however, that no such amendment may adversely affect the Participant’s
rights under this Award Agreement without the consent of the Participant, except
to the extent such amendment is desirable or necessary to comply with applicable
law, including, but not limited to, Section 409A of the Code, as further
provided in the Plan.  No amendment or addition to this Award Agreement shall be
effective unless in writing.

12.2Further Instruments and Imposition of Other Requirements.  The parties
hereto agree to execute such further instruments and to take such further action
as may reasonably be necessary to carry out the intent of this Award Agreement. 
The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Shares and on any other Shares
acquired under the Plan to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  Furthermore, the Participant acknowledges that the laws of the
country in which the Participant is working at the time of grant or vesting of
the Restricted Shares or the sale of Vested Shares received pursuant to this
Award Agreement (including any rules or regulations governing securities,
foreign exchange, tax, labor, or other matters) may subject the Participant to
additional procedural or regulatory requirements that the Participant is and
will be solely responsible for and must fulfill.

12.3Binding Effect.  This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and permitted assigns.

12.4Notices.  Any notice required to be given or delivered to the Company under
the terms of this Award Agreement shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address maintained for the Participant in the Company’s
records or at the address of the local office of the Company or of a Subsidiary
or Affiliate at which the Participant works.

12.5Construction of Award Agreement.  This Award Agreement, and the Restricted
Shares evidenced hereby (a) are made and granted pursuant to the Plan and are in
all respects limited by and subject to the terms of the Plan, and (b) constitute
the entire agreement between the Participant and the Company on the subject
matter hereof and supersede all proposals, written or oral, and all other
communications between the parties related to the subject matter.  All decisions
of the Committee with respect to any question or issue arising under this Award
Agreement or the Plan shall be conclusive and binding on all persons having an
interest in the Restricted Shares.

12.6Governing Law.  The interpretation, performance and enforcement of this
Award Agreement shall be governed by the laws of the State of Delaware, U.S.A.
without regard to the conflict-of-laws rules thereof or of any other
jurisdiction.

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 8

 

--------------------------------------------------------------------------------

 

12.7Arbitration; Choice of Forum.  BY ACCEPTING THIS AWARD, THE PARTICIPANT
UNDERSTANDS AND AGREES THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 14.14 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE COMPANY AND THE PARTICIPANT ARISING OUT OF OR RELATING TO
OR CONCERNING THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY
ARBITRATION IN PHILADELPHIA PENNSYLVANIA PURSUANT TO THE TERMS THEREOF, SHALL
APPLY.

12.8Section 409A.  Notwithstanding any other provision of the Plan or this Award
Agreement, the Plan and this Award Agreement shall be interpreted in accordance
with, and incorporate the terms and conditions required by, Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof).  The
vesting and settlement of Dividend Equivalents awarded pursuant to this Award
Agreement are intended to qualify for the “short-term deferral” exemption from
Section 409A of the Code and the terms of this Award Agreement shall be
interpreted in compliance with this intention.  The Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, including amendments or
actions that would result in a reduction in benefits payable under the Award, as
the Committee determines are necessary or appropriate to ensure that the
Dividend Equivalents qualify for exemption from or comply with Section 409A of
the Code or mitigate any additional tax, interest and/or penalties or other
adverse tax consequences that may apply under Section 409A of the
Code; provided, however, that the Company makes no representations that the
Dividend Equivalents will be exempt from Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any Dividend
Equivalents.

12.9Administration.  The Committee shall have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons.  No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Award Agreement or the Restricted Shares.

12.10Counterparts.  This Award Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

12.11Severability.  If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible. 
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.

12.12Language.  If the Participant has received this Award Agreement or any
other document related to the Plan in a language other than English and the
meaning of the translated version is different from the English version, the
English version will control.

12.13Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means.  The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 9

 

--------------------------------------------------------------------------------

 

online or electronic system established and maintained by the Company or a third
party designated by the Company.

12.14Waiver.  The Participant acknowledges that the Company’s waiver of a breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by the Participant or any other participant.

12.15Clawback/Recovery.  The Restricted Shares shall be subject to the
Clawback/Recovery provisions contained in Section 14.17 of the Plan.

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company (including by electronically accepting this Award
Agreement through his or her Shareworks account with Morgan Stanley), the
Participant agrees to be bound by the terms and conditions of the Plan and this
Award Agreement.  The Participant has reviewed this Award Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands all provisions of this
Award Agreement and the Plan.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or relating to the Restricted Shares.

 

UNIVERSAL HEALTH SERVICES, INC.

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

###PARTICIPANT_NAME###

 

 

 

 

 

Title:

 

 

 

 

 

 

Restricted Stock Award Agreement
Universal Health Services, Inc. – 2020 Omnibus Stock and Incentive Plan

 

Page | 10

 